Judgement, Supreme Court, New York County (Charles H. Solomon, J., on motion; Arlene D. Goldberg, J., at plea and sentence), rendered November 9, 2006, convicting defendant of burglary in the third degree, and sentencing him to a term of 1 to 3 years, unanimously affirmed.
The court properly denied defendant’s motion to dismiss the indictment, in which he alleged that preindictment and prearrest delay violated his constitutional rights (see People v Vernoce, 96 NY2d 886 [2001]; People v Taranovich, 37 NY2d 442, 445 [1975]). The total delay was only a matter of months; defendant was not incarcerated on the instant charges but rather on two unrelated charges; the delay resulted from difficulty locating defendant in part due to his use of an alias rather than from any design to gain a tactical advantage; and defendant’s claims of prejudice regarding his plea and sentence are based on speculation. Concur—Lippman, P.J., Marlow, Williams and Gonzalez, JJ.